 

Exhibit 10.1

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE
COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT
TO RULE 144 UNDER SAID ACT.

 

UNSECURED Convertible PROMISSORY NOTE and guaranty

 

$8,000,000.00 Dated as of: September 15, 2020

 

Article I
GENERAL

 

1.1. General.

 

ProPhase Labs, Inc. (the “Company”), for value received, hereby promises to pay
to the order of JXVII TRUST or such holder’s successors and assigns (the
“Holder”), the principal amount of Eight Million Dollars ($8,000,000.00) (the
“Loan”), together with interest thereon calculated from the Closing Date hereof
in accordance with the provisions of this promissory note (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time, this “Note”).

 

1.2. Defined Terms.

 

As used in this Note:

 

(a) “Affiliate” shall mean any Person that, directly or indirectly, through one
or more intermediaries, is in control of, is controlled by, or under common
control with the Person specified. “Affiliate” of any Person also includes any
of his or her immediate family, including spouse, and their respective lineal
descendants.

 

(b) “Business Day” shall mean any day other than Saturday, Sunday or days on
which commercial banks in New York, New York are authorized or required by law
to close.

 

(c) “Closing Date” shall mean the date on which the Company first receives the
proceeds of the Loan.

 

(d) “Company” shall have the meaning ascribed to such term in Section 1.1.

 

 

 

 

(e) “Conversion Price” means $3.00.

 

(f) “Conversion Stock” means the Company’s Common Stock, par value $0.0005.

 

(g) “Event of Default” shall have the meaning ascribed to such term in Section
3.1 hereof.

 

(h) “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.

 

(i) “Guarantor” means Pharmaloz Manufacturing, Inc.

 

(j) “Holder” shall have the meaning ascribed to such term in Section 1.1 hereof.

 

(k) “Interest Rate” shall mean ten percent (10%) per annum.

 

(l) “Lien” means any lien, encumbrance, mortgage, pledge, charge or security
interest of any kind upon any property or assets of the Company, whether now
owned or hereafter acquired.

 

(m) “Maturity Date” shall mean the thirty-six (36) month anniversary of the
Closing Date.

 

(n) “Note Register” means the register or other ledger maintained by the Company
that records the record owners of the Notes.

 

(o) “Obligations” means all obligations (monetary or otherwise, whether absolute
or contingent, matured or unmatured) of the Company arising under or in
connection with this Note and the principal of and premium, if any, and interest
(including interest accruing during the pendency of any proceeding of the type
described in Section 3.1(b), whether or not allowed in such proceeding) on the
Loan.

 

(p) “Party” means each of the Company, the Guarantor and the Holder.

 

(q) “Payment Date” shall mean (x) each March 31st, June 30th, September 30th and
December 31st beginning with December 31, 2020 during the term of the Loan and
(y) the Maturity Date.

 

(r) “Permitted Liens” means: (a) Liens for taxes, assessments or other
governmental charges that are not yet due and payable or are being contested in
good faith by appropriate proceedings and as to which the Company has set aside
adequate reserves; (b) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and other similar Liens, in each case,
incurred in the ordinary course of business for sums not yet due and payable;
(c) Liens to secure (or to obtain letters of credit that secure) the performance
of tenders, statutory obligations, surety bonds, appeal bonds, bids, leases
(other than capitalized leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property; (d) any attachment or
judgment Lien (provided that such Lien does not result in an Event of Default
hereunder); and (e) leases or subleases granted to others, easements,
rights-of-way, restrictions and other similar charges or encumbrances, in each
case incidental to, and not interfering with, the ordinary conduct of the
business of the Company (provided that such Liens do not, in the aggregate,
materially detract from the value of such property).

 

-2-

 

 

(s) “Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

Article II
NOTE PROVISIONS

 

2.1. Maturity Date

 

The outstanding principal balance of the Loan, together will all accrued and
unpaid interest thereon, shall be due and payable on the Maturity Date.

 

2.2. Interest

 

Except as otherwise provided herein, on and after the Closing Date, interest on
the outstanding principal balance of the Loan shall accrue at the rate per annum
equal to the Interest Rate from the date the Loan was made until payment in full
of the Loan, whether at maturity, upon acceleration, by prepayment or otherwise.
Interest on the Loan shall be computed on the basis of the actual number of days
the principal is outstanding on the basis of a 365-day or 366-day year, as is
applicable. Interest shall accrue on the Loan on the day on which such Loan is
made, and shall not accrue on the day on which, the Loan or any portion of the
Loan, is paid. Interest on the Loan shall be due and payable in arrears on each
Payment Date and at such other times as may be specified herein.

 

2.3. Payments

 

(a) All payments of interest and principal (other than payment by way of
conversion) shall be in lawful money of the United States of America to Holder,
at the address specified in this Note, or at such other address as may be
specified from time to time by Holder in a written notice delivered to the
Company. If any payment under this Note shall come due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest.

 

(b) Amounts prepaid or repaid may not be reborrowed.

 

2.4. Termination of Commitment; Prepayments.

 

(a) At any time prior to the Closing Date, the Company may elect to terminate
this Note and the related commitments and Obligations without premium or
penalty.

 

(b) At any time after the Closing Date and prior to the Maturity Date, the
Company may prepay the Loan in whole or in part without premium or penalty upon
seven (7) Business Days’ prior notice to the Holder; provided however that after
the Closing Date and prior to the date that is the thirteen (13) month
anniversary of the Closing Date, the Loan may only be repaid with the consent of
the Holder.

 

-3-

 

 

2.5. Conversion; Issuance of Conversion Stock.

 

(a) On and after the date that is the thirteen (13) month anniversary of the
Closing Date and prior to the Maturity Date, the Holder shall have the right, at
the Holder’s sole option, at any time and from time to time, to convert up to
Two Million Four Hundred Thousand Dollars ($2,400,000.00) of this Note into
shares of Conversion Stock at a price equal to the Conversion Price. No
fractional shares will be issued upon conversion of this Note. If upon
conversion of this Note, a fraction of a share would otherwise result, then in
lieu of such fractional share the Company will pay the cash value of that
fractional share, calculated on the basis of the Conversion Price. The date of
any conversion pursuant to this Section 2.5(a) shall be referred to herein as a
“Conversion Date”.

 

(b) Upon the conversion, or partial conversion, of this Note, the Company will
deliver to the Holder, or Holder’s authorized designee, no later than two (2)
Business Days after the Conversion Date, a certificate or certificates (which
certificate(s) shall be free of restrictive legends and trading restrictions if
the shares of Conversion Stock underlying the portion of the Note being
converted are eligible under a resale exemption pursuant to Rule 144(b)(1)(ii)
and Rule 144(d)(1)(ii) of the Securities Act) representing the number of shares
of Conversion Stock being acquired upon the conversion of this Note. In lieu of
delivering physical certificates representing the shares of Conversion Stock
issuable upon conversion of this Note, provided the Company’s transfer agent is
participating in DTC’s FAST program, the Company shall instead use commercially
reasonable efforts to cause its transfer agent to electronically transmit such
shares issuable upon conversion to the Holder (or its designee), by crediting
the account of the Holder’s (or such designee’s) broker with DTC through its
DWAC program (provided that the same time periods herein as for stock
certificates shall apply).

 

(c) Upon conversion of this Note, or any portion thereof, all rights with
respect to this Note, or the converted portion of this Note, as applicable,
shall terminate upon the issuance of the applicable shares of the Conversion
Stock, whether or not this Note has been surrendered. Notwithstanding the
foregoing, Holder agrees to surrender this Note to the Company for cancellation
as soon as is possible following any conversion, or partial conversion, of this
Note. Holder shall not be entitled to receive the shares of Conversion Stock to
be issued upon conversion, or partial conversion, of this Note until the
original of this Note is surrendered to the Company.

 

(d) Issuance of Conversion Stock to the Holder, or any of its assignees, upon
the conversion of this Note shall be made without charge to the Holder for any
issuance fee, transfer tax, postage/mailing charge or any other expense with
respect to the issuance of such Conversion Stock. The Company shall pay all
transfer agent fees incurred from the issuance of the Conversion stock to the
Holder.

 

(e) This Note does not by itself entitle Holder to any voting rights or other
rights as a stockholder of the Company. In the absence of conversion of this
Note, no provisions of this Note, and no enumeration herein of the rights or
privileges of Holder, shall cause Holder to be a stockholder of the Company for
any purpose.

 

-4-

 

 

(f) On and after the Closing Date, the Company covenants that it will at all
times reserve and keep available for Holder, out of its authorized and unissued
Common Stock solely for the purpose of issuance upon conversion of this Note,
free from preemptive rights or any other actual contingent purchase rights of
persons other than the Holder, the number of shares of Conversion Stock as shall
be issuable upon the conversion of this Note (the “Required Reserve”). The
Company covenants that on and after the Closing Date all shares of Conversion
Stock that shall be issuable will, upon issue, be duly authorized, validly
issued, fully-paid, non-assessable and freely-tradable (if eligible).

 

2.6. Guarantee. After the Closing Date, in the event that following the Maturity
Date the Company fails to deliver any payments in accordance with the terms
hereof, then, in such case, Guarantor hereby guarantees to the Holder the
payment of all sums required to be paid by the Company under this Note and not
paid by the Company, provided that no sums shall be guaranteed hereunder which
shall already have been paid by the Company under the term of this Note or that
have been previously paid by the Guarantor.

 

Article III
EVENTS OF DEFAULT

 

3.1. Events of Default.

 

The occurrence of each of the following events or circumstances after the
Closing Date shall constitute an “Event of Default”:

 

(a) the Company or the Guarantor shall fail to pay principal amount of the Loan
when due and such failure continues for a period of at least ten (10) Business
Days; or

 

(b) the Company shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors, or any proceeding shall be
instituted by or against the Company seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and in the case of any such proceeding instituted against the Company
such proceeding shall not be stayed or dismissed within ninety (90) days from
the date of institution thereof.

 

3.2. Action upon any Event of Default.

 

If any Event of Default shall occur and while such Event of Default is
continuing, the Holder, may at its option and upon notice to the Company and the
Guarantor declare the entire outstanding principal amount of the Loan, together
with any accrued but unpaid interest owing thereunder immediately due and
payable the entire outstanding principal amount of this Note, together with
accrued but unpaid interest thereon,.

 

-5-

 

 

Article IV
COVENANTS AND OTHER PROVISIONS

 

4.1. Covenants.

 

(a) Lien Covenant. After the Closing Date and continuing during the time
principal amounts are outstanding under this Note, Company shall not create,
incur, assume or permit to exist, directly or indirectly, any (i) Lien securing
Indebtedness for borrowed money except Permitted Liens, (ii) Liens securing
obligations other than Indebtedness for borrowed money and (ii) other Liens
which do not secure indebtedness for borrowed money as to which the aggregate
amount of the obligations secured thereby at any one-time outstanding does not
exceed $250,000.

 

(b) Divestment covenant. If after the Closing Date any assets of the Company are
divested (other than the sale of assets in the ordinary course of the Company’s
business consistent with past practices), the proceeds of such sale shall be
utilized for general working capital purposes and may not be
distributed/re-invested other than as short term cash and cash equivalents
without the prior approval of the Holder. The restrictions of this Section
4.1(b) are not applicable to the proceeds of the sale of the Company’s
headquarters and facilities in Doylestown, Pennsylvania, which sale transaction
is pending.

 

4.2. Waivers, Amendments, etc.

 

The provisions of this Note may from time to time be amended, modified or waived
if such amendment, modification or waiver is in writing and executed by the
Parties.

 

4.3. Notices.

 

All notices, requests or communications required or permitted to be given, sent
or delivered to any of the parties to this Agreement shall be in writing and
shall be deemed to have been given, sent or delivered, subject to the further
provisions of this 3, (a) the same day, when presented personally to such party
or emailed, (b) the next Business Day, when sent by nationally recognized
overnight delivery service or (c) the third Business Day following mailing, when
sent by first class U.S. mail, to such party at its address set forth below, in
each case, it being understood that a receipt of any notice on any day other
than a Business Day or after 5:00 p.m. (in the recipient’s time zone) on any day
shall be deemed to have been received, or as context may require, given, on the
next Business Day.

 

If to the Company or the Guarantor, addressed to the Company:

 

ProPhase Labs, Inc.
621 N. Shady Retreat Road,

Doylestown, PA, 18901
Attention: Ted Karkus
Telephone: (215) 345-0919
Email: karkus@prophaselabs.com

 

-6-

 

 

If to the Holder, addressed to it:

 

JXVII Trust

442 Hunterwood Drive

Houston, TX 77024
Attention: George R. Harrison
Telephone: (979) 479-3866
Email: grharrison@stpegs.com

 

or to such other persons or entities or addresses as any one Party may request
or notify the other Party from time to time.

 

4.4. Severability.

 

Any provision of this Note which is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Note or affecting the validity or enforceability of
such provision in any other jurisdiction.

 

4.5. Headings.

 

The headings of this Note are inserted for convenience only and shall not affect
the meaning or interpretation of this Note or any provisions hereof.

 

4.6. Replacement of Note.

 

Upon the Company’s receipt of evidence satisfactory to it of the loss, theft,
destruction or mutilation of this Note and, in case of loss, theft or
destruction, of an indemnity reasonably satisfactory to it, or, in the case of
mutilation, upon surrender and cancellation of this Note, and in all cases upon
reimbursement to the Company of all reasonable expenses incidental thereto, the
Company will make and deliver a new Note of like tenor in lieu of this Note.

 

4.7. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD
CAUSE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION OTHER THAN THE STATE
OF NEW YORK. All disputes and controversies between the parties hereto arising
out of or in connection with or relating to this Note or any matters described
or contemplated herein shall be handled at a proceedingS IN COURTS IN THE
BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN THE STATE OF NEW YORK OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. Each of the
parties expressly consents to the foregoing jurisdiction and agrees to waive to
the full extent permitted by law any objection that they may now or hereafter
have to the venue of any such litigation, proceeding or action in any such court
or that any such litigation, proceeding or action was brought in an inconvenient
forum. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING IN CONNECTION WITH OR RELATING
TO THIS AGREEMENT, THE SECURITY AGREEMENT OR ANY OTHER DOCUMENT RELATING THERETO
AND FOR ANY COUNTERCLAIM THEREIN.

 

-7-

 

 

4.8. Entire Understanding.

 

This Note constitutes the entire understanding and agreement between the parties
hereto concerning the subject matter hereof. All negotiations and writings
between the parties with respect to the subject matter hereof are merged into
this Note, and there are no representations, warranties, covenants,
understandings, or agreements, oral or otherwise, in relation thereto between
the parties other than those incorporated herein or to be delivered hereunder.

 

4.9. Usury Laws.

 

It is the intention of the Company, the Guarantor and the Holder of this Note to
conform strictly to all applicable usury laws now or hereafter in force, and if
at any time and for any reason the interest rate payable on the Loan shall
exceed the maximum legal amount permitted to be charged under applicable usury
laws such interest rate shall be reduced automatically to the maximum rate of
interest permitted to be charged under applicable law and that portion of each
sum paid attributable to that portion of such interest rate that exceeds the
maximum rate of interest permitted by applicable law shall be deemed a voluntary
prepayment of principal (provided, however, that Prepayment Penalty shall be due
with respect to any such amounts so prepaid).

 

4.10. Successors; Restrictions on Transfer; Transfer Mechanics.

 

(a) This Note shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns; provided,
however, that neither the Company nor Holder may assign, sell, pledge or
otherwise transfer its rights or obligations under this Note without the prior
written consent of the other party, which consent may be withheld in the other
party’s sole discretion and any transfer shall be subject to the restrictions on
transfer described below.

 

(b) This Note has not been registered under the Securities Act, or the
securities laws of any state or other jurisdiction. Neither this Note nor any
interest or participation herein may be reoffered, sold, assigned, transferred,
pledged, encumbered or otherwise disposed of (a “Transfer”) in the absence of
such registration or unless (i) such transaction is exempt from, or not subject
to, registration under the Securities Act or the securities laws of any state or
other jurisdiction and (ii) is made in compliance with applicable federal and
state statutory resale restrictions, if any. The Holder by its acceptance of
this Note agrees that it shall not offer, sell, assign, transfer, pledge,
encumber or otherwise dispose of this Note or any portion thereof or interest
therein and then (other than with respect to a Transfer pursuant to a
registration statement that is effective at the time of such Transfer) only (A)
to the Company, (B) to an Affiliate of the Holder, (C) to a Person it reasonably
believes to be an “accredited investor” within the meaning of Rule 501(a) under
the Securities Act, or (D) pursuant to a transaction in compliance with Rule 144
or Rule 144A under the Securities Act, and in the case of (B), (C) and (D) above
in which the transferor furnishes the Company with such certifications, legal
opinions or other information as the Company may reasonably request to confirm
that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
as applicable.

 

-8-

 

 

(c) The Holder represents that it is an “accredited investor” within the meaning
of Rule 501 of the Securities Act. The Holder has been advised that this Note
has not been registered under the Securities Act, or any state securities laws
and, therefore, cannot be resold unless it is registered under the Securities
Act and applicable state securities laws or unless an exemption from such
registration requirements is available. The Holder is aware that the Company is
under no obligation to effect any such registration or to file for or comply
with any exemption from registration. The Holder has not been formed solely for
the purpose of making this investment and is acquiring the Note for its own
account for investment, and not with a view to, or for resale in connection
with, the distribution thereof.

 

(d) The Company shall cooperate with the Holder and take all actions reasonably
necessary to effectuate any Transfer of this Note by the Holder that is
permitted under Section 4.10 (b) above.

 

(e) The transfer of this Note is registrable on the Note Register upon surrender
of this Note for registration of transfer at the address of the Company
identified in Section 4.3 of this Note (the “Designated Office”), duly endorsed
by, or accompanied by a written instrument of transfer in form satisfactory to
the Company duly executed by, the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Notes, of authorized
denominations and for the same aggregate principal amount, will be issued to the
designated transferee or transferees. Such Notes are issuable only in registered
form without coupons in denominations of $50,000. No service charge shall be
made for any such registration of transfer, but the Company may require payment
of a sum sufficient to recover any tax or other governmental charge payable in
connection therewith. Prior to due presentation of this Note for registration of
transfer, the Company and any agent of the Company may treat the Person in whose
name this Note is registered as the owner thereof for all purposes, whether or
not this Note be overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.

 

(f) Upon presentation of this Note for registration of transfer at the
Designated Office accompanied by (i) certification by the transferor that such
transfer is in compliance with the terms hereof and (ii) by a written instrument
of transfer in a form approved by the Company executed by the Holder, in person
or by the Holder’s attorney thereunto duly authorized in writing, and including
the name, address and telephone and fax numbers of the transferee and name of
the contact person of the transferee, such Note shall be transferred on the Note
Register, and a new Note of like tenor and bearing the same legends shall be
issued in the name of the transferee and sent to the transferee at the address
and c/o the contact person so indicated. Transfers and exchanges of Notes shall
be subject to such additional restrictions as are set forth in the legends on
the Notes and to such additional reasonable regulations as may be prescribed by
the Company as specified in this Section 4.10. Successive registrations of
transfers as aforesaid may be made from time to time as desired, and each such
registration shall be noted on the Note register.

 

-9-

 

 

4.11. Waiver.

 

Except as otherwise provided for in this Note, and to the fullest extent
permitted by applicable law, Company waives presentment, notice, demand and
protest, and notice of non-payment, presentment, dishonor, acceleration of
maturity and diligence in connection with the enforcement of this Note or the
taking of any actions to collect sums owing hereunder. No failure or delay on
the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege at any other time.
All rights and remedies existing hereunder are cumulative.

 

4.12. Counterparts.

 

This Note may be executed by the parties hereto in several counterparts, each of
which shall be an original and all of which shall constitute together but one
and the same agreement. This Note shall become effective when counterparts
hereof executed on behalf of all of the signatories hereto, shall have been
received by the Holder. Delivery of an executed counterpart of a signature page
to this Note by email (e.g. “pdf” or “tiff”) or telecopy shall be effective as
delivery of a manually executed counterpart of this Note.

 

4.13. No Recourse Against Others. No director, officer, employee or stockholder,
as such, of neither the Company not the Guarantor shall have any liability for
any obligations of the Company or the Guarantor under this Note or for any claim
based on, in respect or by reason of, such obligations or their creation. The
Holder by accepting this Note waives and releases all such liability. This
waiver and release are part of the consideration for the issue of this Note.

 

4.14. Attorney’s Fees and Costs.

 

Each Party is obligated to pay its own costs and expenses in connection with
this Note (including fees and expenses of counsel and costs incurred by the
Holder in connection with enforcement).

 

[Signature Page Follows]

 

-10-

 

 

IN WITNESS WHEREOF, each of the undersigned Parties have duly executed and
delivered this Note as of the date first written above.

 

  COMPANY:         PROPHASE LABS, INC.         By: /s/ Ted Karkus   Name: Ted
Karkus   Title: Chief Executive Officer         Guarantor:         PHARMALOZ
MANUFACTURING, INC.         By: /s/ Ted Karkus   Name: Ted Karkus   Title: Chief
Executive Officer         HOLDER:         JXVII TRUST         By: /s/ George R.
Harrison   Name: George R. Harrison   Title: Trustee

 

 

 

 